Exhibit 10.5
[winsonic.jpg]
Digital Media Group, Ltd.
101 Marietta Street, NW…Centennial Tower…Suite 2600. . .Atlanta, Georgia 30303
Phone: 404-230-5705. . .Fax: 404-230-5710





August 14, 2006        


Darrin Johnson
210 Easton Drive, SW
Atlanta, Georgia 30331


Dear Mr. Johnson:


I am pleased to confirm the terms of your employment in the position as Vice
President of Finance for WinSonic Digital Media Group, LTD (“WinSonic”),
reporting to Winston Johnson, Chairman and CEO.


As VP of Finance, your duties shall include, but is not limited to, the
following:



a.  
Planning the preparation and completion of the 2nd Quarter SEC filings.

b.  
Assisting the Company in creating accounting procedures to satisfy SOX reporting
requirements.

c.  
Directing the preparation of quarterly, annual and intra-period reports as
required.

d.  
Participating as a member of the standing committee to review the economics of
acquisitions, as well as, disclosure obligations. This Committee would work with
the potential acquirees to budget and project the impact of the acquisition. The
committee would also assist in proposing transitional steps.

e.  
Designing accounting procedures to provide monthly internal accounting reports.
Additionally, you will assist in identifying and creating Board of Director
reports.



Compensation


Your base salary is $100,000 per annum and you agree to defer $2,500 per month
of your base salary until the next funding occurs and the company is on the
OTCBB. Additionally you will be eligible for an annual incentive bonus
("Incentive Bonus") with payout potentials of 50% of base pay for achievement of
annual target performance goals and payout potentials of 100% of base pay for
achievement of annual stretch performance goals. Further, your annual salary and
bonus plan shall be subject to annual review and upward adjustment based on
performance.


Stock Options


You will receive qualified incentive stock options to purchase 150,000 shares of
Common Stock granted today at an exercise price of $1.00 per share, in
accordance with WinSonic’s Employee Stock Option Plan. The option grant will be
made pursuant to the terms of a standard option agreement and vests as follows:
10% shall vest immediately upon your delivery of a counter-signed copy of this
offer letter to WinSonic; and the remaining 90% of which shall vest at the rate
of 1/12th per month for 12 months. In the event of a change of control, sale of
the company or termination without cause (or you resign with good reason), any
unvested stock options will vest immediately.
 
 
 

--------------------------------------------------------------------------------

 
 
Additional Stock Options


You have been granted 50,000 shares of stock options today at an exercise price
of $.01, which vest 1/3 immediately, 1/3 at the closing of the next round of
funding, and the remaining 1/3 when the company’s common stock resumes trading
on the OTCBB.


Benefits


You are eligible for participation in our benefits plans, which includes
medical, dental, and company paid life insurance. Additionally you will be able
to participate in other benefit plans as they are implemented. These would
include deferred compensation, long-term incentive compensation, and 401K. You
will be entitled to four (4) weeks paid vacation each year.
 
Obligations


During the period of your employment under this Agreement, you shall devote your
full business efforts and time to WinSonic. This obligation, however, shall not
preclude you from engaging in such personal, noncompetitive business, civic,
charitable and/or religious activities as you may deem appropriate, provided
that the activities do not materially interfere or conflict with your
responsibilities to, or your ability to perform your duties of employment by,
WinSonic under this Agreement.


Termination With or Without Cause; Resignation for Good Reason


For purposes of this agreement, “cause” shall mean termination based upon the
occurrence of one or more of the following which, if curable, is not cured
within 14 days after the receipt of written notice to you by WinSonic specifying
with reasonable particularity such failure: (1) material neglect or malfeasance
of your duties which is materially detrimental to the company, (2) material
violation of lawful company policies or directives which is materially
detrimental to the company, (3) dishonesty or other misconduct which is
materially detrimental to the company, or (4) conviction or nolo contendre plea
of a felony.


For purposes of this agreement, “good reason” shall exist only if WinSonic fails
to correct, after 14 days written notice from you to WinSonic specifying with
reasonable particularity the reasons you consider this clause to have been
violated, one of the following: (1) the reduction or deferral of your base
salary without prior written agreement by you, or (2) the reduction of your
responsibilities or removal of adequate administrative and/or technical support
for your position, in any case without prior written agreement by you.


You are in our executive severance plan as follows: (a) If employment is
terminated for cause or voluntarily resign without good reason, will receive
base salary prorated through the date of termination. (b) If employment is
terminated without cause or you resign with good reason will receive base salary
and earned bonus for the year in which such termination occurs prorated through
the date of such termination, plus continuation of base salary, benefits and
target bonus for twelve (12) months thereafter.


At-will employment


Please understand that this letter does not constitute a contract of employment
for any specific period of time, but will create an “employment at will”
relationship that may be terminated at any time by you or WinSonic with or
without cause, good reason, or with or without notice.


Confidential Information; Nondisclosure


As an employee of WinSonic, it is likely that you will become knowledgeable
about confidential and/or proprietary information related to the operations,
products and services of WinSonic. To protect the interests of WinSonic, all
employees are required to treat WinSonic’s confidential information as being
strictly confidential and not to use or disclose such information except in
furtherance of WinSonic’s business.
 
 
 

--------------------------------------------------------------------------------

 
 
Non-competition


You agree that, as long as you are employed by WinSonic pursuant to this
Agreement, you will not engage in, or have any direct or indirect interest in
any person, firm, corporation or business (whether as an employee, officer,
director, agent, partner or otherwise) that is directly competitive with the
business of WinSonic. Notwithstanding the preceding sentence, you may own not
more than 20% of the securities of any company, private or publicly traded.


Complete Agreement


You further understand and agree that this offer letter contains a full and
complete statement of the agreements and understandings that it recites, that no
one has made any promises or commitments to you contrary to the foregoing, and
that this letter supersedes all prior agreements, understandings, and
representations concerning employment with WinSonic, whether written or oral,
express or implied. In the event that any provision hereof shall be adjudicated
to be invalid or unenforceable, this Agreement shall continue in full force and
effect without said provision or the Agreement may be amended by the adjudicator
to revise the scope of those provisions so as to render them enforceable under
applicable law.


I am confident that your contribution to WinSonic’s success will be significant.




/s/ Winston Johnson                              
Winston Johnson        
Chairman & Founder,  
WinSonic Digital Media Group, LTD.     


 
/s/ Darrin Johnson                                  
Darrin Johnson
VP of Finance
WinSonic Digital Media Group, LTD.
 
 
 
 

--------------------------------------------------------------------------------

 